Citation Nr: 0930116	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from November 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at an RO 
hearing in August 2005 and at a Board hearing at the RO in 
April 2008.  

As a general rule, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7104(b).  The Veteran filed a 
prior claim for service connection for an "acquired nervous 
disorder" that was denied by the RO in an April 1995 
decision.  The "factual basis of a claim," for purposes of 
38 U.S.C.A. § 7104(b), is the veteran's disease or injury 
rather than the symptoms of the veteran's disease or injury.  
See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  As 
the Veteran's current claim is for PTSD, a separate disease 
than the "nervous disorder" claimed in 1995, this is a new 
claim.  Therefore, the Board will adjudicate it on a de novo 
basis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Stressor Verification

As the Veteran's service personnel records do not suggest 
participation in combat, his alleged in-service stressors 
must be verified.  The Board finds that additional 
development is necessary for purposes of attempting to verify 
the Veteran's reported stressors.

The Veteran alleges that two in-service events are the 
stressors for his current PTSD.  The first stressor alleged 
is a January 1969 motor vehicle accident in which the Veteran 
was driving a 2 1/2 ton truck and killed multiple Vietnamese 
civilians.  According to the Veteran's personnel records, he 
was assigned, at the time of the accident, to Company D, 
Troop Command, U.S. Army Depot, Qui Nhon, APO 96226.

The second stressor alleged is the suicide of an individual 
with the last name of Johnson at some point in July or August 
1969.  The Veteran alleges that "Johnson" had joined his 
unit only days before.  It is unclear which unit the Veteran 
was assigned to at the time of this alleged stressor.  As 
noted above, the Veteran's personnel records show that, in 
January 1969, he was assigned to Company D, Troop Command, 
U.S. Army Depot, Qui Nhon, APO 96226.  The personnel records 
further show that on April 25, 1969, the Veteran was assigned 
to "593d GS SP QN Vietnam," and on July 20, 1969, he was 
assigned to "HQ 5th Maint Bn Vietnam."  The Veteran alleges 
he was assigned to either Company D, HQ 5th Maintenance 
Battalion or "Headquarters and Supply Company", 5th 
Maintenance Battalion.

The record reflects that the RO conducted limited in-house 
development regarding these alleged stressors but never 
requested verification of the Veteran's stressors from the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
Accordingly, on remand, the Agency of Original Jurisdiction 
(AOJ) should submit to the JSRRC the details regarding the 
two alleged stressors and request that the JSRRC attempt to 
verify these stressors.

In addition, the Board observes that the Veteran's service 
personnel records reflect that he was involved in an 
"un[n]amed counter-offensive" on April 2, 1968.  A attempt 
must be made to determine the meaning of this cryptic 
reference.  The accuracy of this date is in question given 
that the Veteran appears to still have been stateside on that 
date before going to Vietnam, so clarification also needs to 
be made as to the date of this reported matter.  

VAMC Treatment Records
At his August 2005 RO hearing, the Veteran testified that he 
is receiving continuing treatment for his PTSD from the 
Dallas VA Medical Center (VAMC).  The claims file, however, 
only contains treatment records from the Dallas VAMC up until 
July 2004.  Additionally, treatment records from the Biloxi 
VAMC have been associated with the claims file, but the most 
recent records are dated in February 1995.  March 2004 
correspondence from the Jackson VAMC reflects that the 
records from that facility show that the Veteran had 
appointments at the Biloxi VAMC up until January 1996.  Thus, 
the AOJ should request all of the Veteran's treatment records 
from the Dallas VAMC from July 2004 to present, and from the 
Biloxi VAMC for the period from February 1995 to January 
1996.
Accordingly, this appeal is REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and 
request that he provide information 
concerning the "un[n]amed counter-
offensive" in which he was reportedly 
involved on April 2, 1968, as reflected in 
his service personnel records, including 
whether or not this event occurred on that 
or a different date.  The Veteran also 
should be requested, one last time, to 
provide any specific information he can 
provide concerning any of his other 
reported stressors to assist VA in 
verifying those stressors.  

2.  The AOJ should request verification of 
the Veteran's alleged stressors from the 
appropriate service authority, to include 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802.  The AOJ should 
inform the JSRRC that the Veteran's 
alleged stressors are:

A)  A January 1969 motor vehicle 
accident in which the Veteran was 
driving a 2 1/2 ton truck and 
killed multiple Vietnamese 
civilians.  At the time of the 
accident, the Veteran was 
assigned to Company D, Troop 
Command, U.S. Army Depot, Qui 
Nhon, APO 96226.

B)  The suicide of an individual 
with the last name of "Johnson" 
(or "Jackson"?) at some point 
in July or August 1969.  
"Johnson" (or "Jackson"?) was 
either assigned to 593d GS SP QN 
or to HQ 5th Maintenance 
Battalion (in either Company D or 
"Headquarters and Supply" 
Company). 

C)  As reflected in the Veteran's 
service personnel records, he 
participated in an "un[n]amed 
counter-offensive" on April 2, 
1968.  (The accuracy of this date 
is in question given that the 
Veteran appears to still have 
been stateside on that date 
before going to Vietnam.)

All information that might corroborate the 
Veteran's alleged stressors should be 
requested.  Any information obtained must 
be associated with the claims file.  If 
the search efforts result in negative 
results, documentation to that effect must 
be placed in the claims file.

3.  The AOJ should request from the Dallas 
VAMC all treatment records for the Veteran 
from July 2004 to present.  The AOJ must 
make as many requests as are necessary to 
obtain the records unless the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
the records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

4.  The AOJ should request from the Biloxi 
VAMC all treatment records for the Veteran 
from February 1995 to January 1996.  The 
AOJ must make as many requests as are 
necessary to obtain the records unless the 
AOJ determines that the records sought do 
not exist or that further efforts to 
obtain the records would be futile.  
38 C.F.R. § 3.159(c)(2).

5.  In the event that one or more of the 
Veteran's reported stressors are verified, 
the AOJ should schedule the Veteran for an 
initial PTSD examination to determine the 
nature and likely etiology of his claimed 
psychiatric condition.  The entire claims 
folder must be made available to the 
examiner in conjunction with this 
examination.  The examination report must 
reflect review of pertinent material in 
the claims folders.

If a diagnosis of PTSD or any other 
psychiatric disorder is deemed 
appropriate, the examiner must specify 
whether there is a link between the 
current PTSD and one or more of the in-
service stressors found to be established 
by the record, or whether there is a 
causal nexus between any other diagnosed 
psychiatric disorder and an event, injury 
or disease in service.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide a requested opinion without 
resorting to mere speculation, he or she 
must so state and must explain why he or 
she cannot provide an opinion without 
resorting to mere speculation.

6.  Thereafter, the AOJ should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.


A Veteran and his representative have the right to submit 
additional evidence and argument on a matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


